MEMORANDUM **
Pramod Prakash Deo, an ethnically Indian native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Deo did not establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. Id. at 481-82, 112 S.Ct. 812. Deo presented insufficient evidence that he was individually targeted for persecution or that any harm he suffered was “appreciably different” from the hardships suffered by Indo-Fijians in general or more than random street crime unconnected to racial animus. See Singh v. INS, 134 *672F.3d 962, 967 (9th Cir.1998) (petition for review denied where, after a coup, Indo-Fijian was burglarized several times and her house was stoned by Fijian natives); see also Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.